Citation Nr: 1701151	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  13-23 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tremor, claimed as hand condition. 

2.   Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back strain, claimed as back pain.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for duodenal ulcer with epigastric tenderness.

5.  Entitlement to service connection for arthritis and a pinched nerve in the neck.  

6.  Entitlement to service connection for a low back strain.

7.  Entitlement to service connection for asthma. 

8.  Entitlement to a total rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1976.

This matter comes before the Board of Veterans' of Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran filed a Notice of disagreement in February 2011.  The RO issued a Statement of the Case in June 2013, and the Veteran submitted a VA Form 9 in June 2013.  

The Veteran appeared at hearing before the undersigned in July 2016.  A transcript of the hearing is of record.

The issues of entitlement to service connection for a low back strain and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  As noted in testimony on the record before the Board in July 2016, the Veteran withdrew his appeal for whether new and material evidence has been received to reopen a claim of entitlement to service connection for tremors, entitlement to service connection for duodenal ulcer with epigastric tenderness, and entitlement to service connection for arthritis and a pinched nerve in the neck.  

2.  The Veteran's claim of entitlement to service connection for a low back strain was last denied in February 2007, the Veteran did not appeal, and no new and material evidence was received within one year of the determination.

3.  Evidence received since the February 2007 denial is neither cumulative nor redundant of the prior evidence, and it raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back strain.

4.  The Veteran's claim of entitlement to service connection for bilateral hearing loss was last denied in February 2007, the Veteran did not appeal, and no new and material evidence was received within one year of the determination.

5.  Evidence received since the February 2007 denial is neither cumulative nor redundant of the prior evidence, and it raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back strain.

6. The most probative evidence of record shows that asthma was not manifested during or a result of, active military service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal concerning the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for tremors have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.204 (2016).

2.  The criteria for withdrawal of an appeal concerning the issue of entitlement to service connection for duodenal ulcer with epigastric tenderness have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5); 38 C.F.R. §§ 20.204 (2016).

3.  The criteria for withdrawal of an appeal concerning the issue of entitlement to service connection for arthritis and a pinched nerve in the neck have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5); 38 C.F.R. §§ 20.204 (2016).

4.  The February 2007 decision confirmed and continued the previous denial of entitlement to service connection for a low back strain became final; but new and material evidence has been received to reopen this matter. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

5.  The February 2007 decision confirmed and continued the previous denial of entitlement to service connection for bilateral hearing loss became final; and no new and material evidence has been received to reopen this matter. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

6.  The requirements for establishing service connection for asthma have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal 
      
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On the record at the July 2016 hearing, the Veteran withdrew his appeals regarding the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for tremors, entitlement to service connection for duodenal ulcer with epigastric tenderness, and entitlement to service connection for arthritis and a pinched nerve in the neck.  As such, there remain no allegations of errors of fact or law for appellate consideration for these claims; and they are dismissed.  

II.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).
	
VA's duty to notify was satisfied by letters dated in November 209, February 2010, March 2010, and April 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The record contains the VA and service treatment records, the Veteran's statements, and the July 2016 hearing transcript.  
The Veteran's July 2016 hearing was conducted in accordance with the statutory duties of Board personnel to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position."  38 C.F.R. § 3.103(c)(2); see Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the provisions of 38 C.F.R. § 3.103(c)(2) apply to Board personnel conducting hearings).  

The Veteran was not provided with a VA examination addressing his claim of entitlement to service connection for asthma.  The Board is mindful of the test prescribed by the Court in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), regarding whether a medical examination is necessary to adjudicate a claim, and finds that the absence of an examination addressing these specific matters on appeal is not prejudicial to the Veteran's claims as he has not met the criteria under McLendon to warrant such an examination and, furthermore, the service and post-service VA medical records presently associated with the claims file provide sufficient evidence to decide the issue and so a VA examination is therefore not necessary to adjudicate the claim. 

Specifically, the Board finds that the Veteran has not met all four elements set forth in McLendon, with regard to his theory of entitlement to service connection for asthma.  McLendon requires that a VA examination be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  As will be further discussed below, the Board has determined that the competent evidence does not establish an in-service event, injury, or disease relating his current asthma to his active service.  The second and third elements of the McLendon test have not been met with regard to the Veteran's contention that his asthma is related to his period of service.  The absence of medical examinations addressing the theory at issue in the present case does not constitute a breach of VA's duty to assist.  Furthermore, the Board concludes that the existing clinical evidence of record is sufficient to decide the claim on appeal, such that remanding the case for an examination to address these matters would be an unnecessary expenditure of VA resources.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

III.  New and Material Evidence 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist.  Id.

Low back 
 
The Veteran's claim of entitlement to service connection for a low back disability was originally denied by a July 1981 rating decision.  The RO denied the claim because the back pain in service was determined to be an acute condition that had resolved at the time of the discharge.  The May 2005 rating decision denied the claim because the medical evidence of record failed to show that the Veteran had a current back disability that resulted from the noted back pain in service.  The RO also found that there was no evidence showing that the Veteran had a current back disability. The Veteran filed another claim in August 2005.  By a February 2007 rating decision, the RO confirmed and continued the previous denial of entitlement to service connection for a low back strain, claimed as back pain.  The RO again determined that there was no evidence of a chronic low back disability from the time of separation from service until January 1999 and there was no medical evidence linking the current back strain with an event or injury during military service.  Thus the RO determined that the evidence did not show that the Veteran's current back disability began in or was caused by military service.  The RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the rating decision within one year, nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2016).  As a result, the February 2007 rating decision became final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2016).  

Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran filed a new claim for entitlement to service connection for low back strain in October 2009, and by a September 2010 rating decision, the RO confirmed and continued the previous denial.  Regardless of whether the RO reopened the Veteran's claim, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1380.

The relevant evidence added to the record since the last final denial includes VA treatment records, the Veteran's hearing testimony, and the July 2010 and April 2013 VA examinations.  The VA treatment records show that the Veteran was diagnosed with likely degenerative joint disease and spinal stenosis in July 2008.  During the April 2013 VA examination, the examiner opined that it was less likely as not that the Veteran's present condition of mechanical low back pain syndrome occurred or was incurred by military service.  During the July 2016 hearing, the Veteran indicated that he has suffered from back pain since service, which began when he fell while carrying a desk down stairs backwards.  He testified that he had immediately sought chiropractic treatment after service but that he did not have the records.  The Board notes that, in providing a VA examination in July 2010 and April 2013, the RO implicitly reopened the previously-denied claim of entitlement to service connection.  That is, the RO, by obtaining a VA examination and opinion, made an implicit determination that the duty to assist had been triggered.  As noted above, this duty is only triggered when new evidence has been received that, when considered with the evidence already of record, raises a reasonable possibility of substantiating the claim.  Thus, by obtaining a VA examination and opinion, the RO implicitly recognized that the new and material evidence had been received.  See Shade, 24 Vet. App. 110 (2010).  However, as discussed above, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1380.

In this case, the evidence obtained since the last final denial is new, as it was not previously associated with the record.  The evidence that shows that the Veteran has subjectively had back pain since service and that he sought treatment for the back pain immediately upon discharge from active duty.  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  In addition, the evidence added to the record since the last final denial is material, as it raises a reasonable possibility of substantiating the claim by supporting the nexus element of service connection, which was not met at the time of the previous denial.  Therefore, this evidence is deemed to be the requisite new and material evidence needed to reopen the claim of entitlement to service connection for a low back strain.  

Hearing Loss 
 
The Veteran's claim of entitlement to service connection for bilateral hearing loss was originally denied by a July 1981 rating decision.  The RO denied the claim because there was no evidence of a current hearing loss disability at the time of discharge.  Then, the May 2005, the RO reopened the claim but found that the condition was not shown to be incurred in or aggravated by military service.  The February 2007 rating decision also reopened the claim but found that the condition was not incurred in or aggravated by military service.  The RO noted that the Veteran reported in-service noise exposure but determined that there was no medical evidence linking the current hearing loss with an event or injury during military service.  The RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the rating decision within one year, nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2016).  As a result, the February 2007 rating decision became final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2016).  

Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran filed a new claim for entitlement to service connection for bilateral hearing loss in October 2009, and by a September 2010 rating decision, the RO reopened and denied the claim.  Regardless of whether the RO reopened the Veteran's claim, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1380.

The relevant evidence added to the record since the last final denial includes VA treatment records, the Veteran's statements, and the Veteran's hearing testimony.  The Veteran's VA treatment records indicate that he currently has a diagnosis of hearing loss.  Decreased hearing acuity was noted in July 2008.  The Veteran complained of decreased hearing sensitivity and showed interest in hearing aids in December 2008; he was diagnosed with hearing loss at that time.  He was fitted for hearing aids in February 2009.  He sought advice about hearing aids in March 2009.  He was issued hearing aids in March 2010.  During his hearing, he testified that he has had hearing loss since service.  He indicated that he was not given ear plugs during his rifle range training and that that he went to the hospital but that nothing was done.  He also testified that he had not been exposed to loud noises after service.  

In this case, the evidence obtained since the last final denial is new, as it was not previously associated with the record.  The evidence shows that the Veteran has a current diagnosis of bilateral hearing loss.  However, it is not material because it does not tend to show that the Veteran's hearing disability was related to service.  If the Board were to reopen the claim, this evidence would not trigger the duty to assist the Veteran.  The concurring opinion in the Shade decision specifically pointed out that if the evidence supporting the claim is insufficient to trigger the duty to assist when the old and new evidence is considered together, then the new and material standard has not been met and the claim should not be reopened. Shade, 24 Vet. App. at 123.  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  Id. at 123-24.  Here, even if the Board were to reopen the claim, the evidence of record is insufficient to establish service connection and insufficient to trigger the duty to assist when the old and new evidence is considered together.  Therefore, the Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral hearing loss. 
  
III.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally to establish entitlement to service connection, a Veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease.  All three elements must be proved.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived or experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.);  Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an 'absolute bar' to the service connection claim); Barr, 21 Vet. App. 303 ('Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms').

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Factual Background 

The Veteran seeks entitlement to service connection on the basis that he developed asthma due to his period of service. 

The Veteran's service treatment records include an entrance examination in January 1973 that found all systems to be normal on clinical evaluation.  On entrance to service he reported sinusitis, hay fever, and foot trouble; he denied any other problems.  The Veteran sought treatment for chest pains in August 1973.  He was seen again in September 1973 for chest pain and nasal congestion.  The clinician prescribed Dimetapp and Robitussin.  At other points during his period of service, he sought treatment for diarrhea, nausea, abdominal pain, epigastry pain, occasional heartburn, low back pain, watery eyes, pseudofolliculitis barbae symptoms and other complaints.  There is no complaint regarding shortness of breath or asthmatic symptoms.  The Veteran was provided a separation examination in January 1976, and the clinical evaluation determined all systems were normal.  

The Veteran's VA treatment records show that asthma is listed on the problem list.  In March 2010, he described some phlegm in his upper chest off and on for the preceding two months.  He described mostly throat clearing, not a cough with no sore throat and little sinus congestion.  The Veteran denied wheezing and stated that he was rarely using Albuterol.  He stated that the symptoms felt different than the typical asthma symptoms when his chest tightened up.  He did note that the symptoms were made worse around any type of fume and that there were no nighttime symptoms.    

During his July 2016 hearing, the Veteran testified that he has asthma.  The Veteran stated that when he was in basic training, it was triggered when he had to go into the gas chamber.  He described that he put on a mask, but that before he put it on, he breathed in gas. He told the undersigned that he sought treatment for the symptoms and was given an inhaler.  He also said that the asthma currently affects him.  He indicated that he has an inhaler and has shortness of breath.  

Analysis

The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal.  These records contain a current diagnosis of asthma.  

The remaining inquire is whether the evidence demonstrates the incurrence of asthma in service, to include whether it is related to the Veteran's gas chamber training.  Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's asthma is related to his military service.

The Board notes that the Veteran has not been afforded a VA examination for his claim of entitlement to service connection for asthma because there is nothing on file which relates his asthma to service other than the Veteran's general statement of such contended relationship.  Throughout the Veteran's period of active service, he sought treatment for many complaints, none of which described any problems related to asthma or shortness of breath.  Additionally, at separation in January 1976, he was provided a clinical evaluation that showed all systems to be normal.  Further, as noted above the Veteran has been advised that she should submit any documentation in support of his claim, but he has not done so.  In the absence of credible evidence of an in-service event, there is no reasonable possibility that a medical opinion can substantiate the claim.  The Veteran's generalized, conclusory statement that his asthma is related to service does not meet the requirement that the disability may be associated with the veteran's service or low threshold of an "indication" that a claimed disability is due to an in-service event.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  Thus, the duty to obtain a VA examination and opinion was not triggered.

The Board acknowledges the Veteran's assertions that he has suffered from asthma in service and since service.  The Veteran is competent to report such symptoms. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno, supra.  Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).

While the Veteran is competent to report such symptoms, in the present case, the Board finds that the Veteran's statements regarding onset and continuity of his asthma are not credible.

As noted, the Veteran's service treatment records do not show any documented evidence of asthma or asthma symptoms in service.  The Board notes that the absence of documented in-service treatment cannot be the sole basis for finding an uncorroborated statement non-credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In this regard, the Board notes that the Veteran sought treatment for other symptoms and problems unrelated to asthma during active duty and was given ample opportunity to report any problems related to asthma or associated symptoms during service.  At separation, the Veteran was given an examination and the objective clinical evaluation did not find any abnormalities related to asthma or any associated problems.  Instead, there is no notation of any problems related to asthma until many years after his period of active service.  Thus, the current lay statements are found to lack credibility because they are inconsistent and directly contradicted by other lay and medical evidence of record, which indicates that the Veteran did not experience his claimed symptoms until many years after his service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

Additionally, the Board acknowledges the Veteran's assertions that his asthma is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of asthma, to include whether it is related to exposure to a gas chamber, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his diagnosed asthma is related to his military service requires medical expertise that the Veteran has not demonstrated because asthma can have many causes.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his current asthma is related to his period of service.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed asthma was present in service.  While the Veteran asserts that his current asthma is related to service, the most probative evidence does not establish a nexus between the Veteran's period of service and the current disability.  Accordingly, service connection is not warranted for asthma on any basis.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The issue regarding whether new and material evidence has been received to reopen a claim of entitlement to service connection for tremors is dismissed.

The issue of entitlement to service connection for duodenal ulcer with epigastric tenderness is dismissed.

The issue of entitlement to service connection for arthritis and a pinched nerve in the neck is dismissed.

New and material evidence to reopen a claim of entitlement to service connection for a low back strain has been received; the appeal is granted to this extent. 

As new and material evidence has not been received, the claim of entitlement to service connection for bilateral hearing loss is not reopened and the appeal is denied.

Entitlement to service connection for asthma is denied.  


REMAND

After a careful review of the Veteran's claims file, the Board finds that further development is required prior to adjudicating the Veteran's claims.

Low Back Strain 

The Veteran contends that his current low back condition is the result of back injuries he sustained during his military service.  Specifically, during his hearing, he reported that he fell down the stairs backward while carrying a desk and that he has had back pain ever since that event.  

The Veteran's clinical examination of his spine was normal in January 1973.  In his report of medical history, he also denied a history of recurrent back pain; bone, joint, or other deformity; and arthritis, rheumatism, or bursitis.  The Veteran's service treatment records show that he complained of back pain in June 1973.  He reported that he had a history of back pain in civilian life.  He sought treatment again in November 1973 for mild low back pain.  It was noted that it had been one month since the Veteran had been "kicked."  The Veteran had mild muscular tenderness.  He also reported a history of back pain.  The Veteran complained of back pain again in September 1974.  

Post-service records show that the Veteran sought treatment for his back include treatment records from July 2008 showing probable degenerative joint disease and spinal stenosis in July 2008.  MRI results from September 2008 showed disc bulging, uncinate process osteophytes with foraminal stenosis at multiple levels, large disc herniation L1-L2 with a left foraminal stenosis, disc bulge at L4-L5 with an annular tear, and a small L5-S1 small midline disc protrusion.  In July 2010, a diagnosis of chronic lumbar radiculopathy was made.  An MRI of the lumbar spine showed disc space narrowing at L4-L5 and L5-S1 with decreased signal in the disc consistent with degenerative change.  There was large left paracentral disc herniation with indentation of the left ventral aspect of thecal sac and left foraminal stenosis at L1-L2.  There was also a disc bulge with annular tear at L4-L5 and a small midline disc protrusion at L5-S1.  The VA examiner diagnosed mechanical back pain during the April 2013 VA examination.  The Veteran also testified at his July 2016 hearing that he had sought chiropractic treatment for his back immediately after discharge.  These records, he stated, were unavailable.  

In the present case, the Veteran has current diagnoses related to his low back.  His service treatment records show reports of treatment for a back injury and pain in service, and the Veteran has competently reported that he immediately began seeking treatment for back pain after service.  The Board notes that the Veteran is competent to report symptoms of a back injury, as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, although there is no record of the Veteran's fall down stairs while carrying a desk, the Veteran is competent to provide testimony regarding his experiences during service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Moreover, his contentions are consistent with the places, types, and circumstances of the Veteran's service. 38 U.S.C.A. § 1154 (a).  As such, because there is an indication that symptoms of a low back condition were possibly present during his active duty, coupled with medical evidence indicating the presence of a current disability, the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of any low back condition.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes that the Veteran was afforded a VA examination in April 2013.  However, in Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the Court held that when VA provides a veteran with a medical examination, it must be adequate.  

In this regard, the Board also notes that a veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is used in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Here, although the Veteran reported during his in-service treatment that he had previously had issues related to his back, no back condition was diagnosed or noted upon the Veteran's entry into service.  Therefore, the presumption of soundness attaches with respect to this portion of the claim, see 38 U.S.C.A. § 1111, and the burden is on VA to rebut the presumption by clear and unmistakable evidence that the disorder was both pre-existing and not aggravated by service.  A medical opinion regarding preexistence and, possibly, aggravation is therefore necessary to make a determination in this case.

TDIU

The issue of entitlement to a TDIU is inextricably intertwined with the claim discussed above.  Specifically, any grant of service connection for a low back disability could impact the Veteran's claim of entitlement to a TDIU.  The Board recognizes that the Veteran does not currently meet the schedular requirements for TDIU; however, the disposition of this issue could be impacted by the outcome of the issue of entitlement to service connection.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the appropriate remedy is to defer consideration of the claim of entitlement to a TDIU.

All Claims 

The record indicates that there may be Social Security Administration (SSA) records not associated with the claims file.  During his hearing, the Veteran reported that he had applied for Social Security Administration (SSA) disability insurance but that he did not accept it.  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA. See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  This duty extends to obtaining a copy of the SSA decision awarding or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).  On remand, the Veteran's complete SSA records should be obtained.

On remand, all ongoing private treatment records should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).  Additionally, the RO/AMC should ensure that any and all VA treatment records are associated with the file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran for the appropriate release to obtain any outstanding private treatment records.  With the Veteran's authorization, the RO/AMC should then obtain the Veteran's recent private treatment records.  If no additional records are located, the Veteran must be notified and a written statement to that effect should be requested for incorporation into the record.  

The RO/AMC should also obtain any outstanding VA treatment records.  All efforts to obtain these records must be documented in the claims file.

2.  Additionally, request from SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159 (e). 

3.  After all available records have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the nature, onset, and etiology of any low back conditions.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

The examiner is requested to specifically address the following:

(a) State the diagnosis for each low back condition that the Veteran now has.

(b) Is it clear and unmistakable that prior to or at the time of the Veteran's entry onto active duty in March 1973, he had a low back condition?  If so, state the diagnosis or diagnoses of the preexisting low back condition(s)?

(c) If the answer to (b) is "yes," is it clear and unmistakable that the Veteran's preexisting low back condition DID NOT progress at an abnormally high rate during his period of active duty service from March 1973 to March 1976?

In making this assessment, the examiner is asked to consider the Veteran's account of having sustained a low back injury in service from a fall down a flight of stairs while carrying a desk, and service treatment records containing the Veteran's complaints and treatment for low back pain in June1973.

(d) If the answer to question (b) or (c) above is "no," was any currently diagnosed low back condition, which the Veteran now has, caused by or the result of an event, illness, or injury that occurred during his period of active duty service, to include the Veteran's account of falling while carrying a desk upstairs?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The medical professional should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

3.  After the above development has been completed, review the file and ensure that all development sought in this Remand is completed.  Arrange for any further developed indicated by the results of the development requested above, and re-adjudicate the issues of entitlement to service connection, and entitlement to TDIU.  If the determinations remain unfavorable to the Veteran, then issue the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


